                                                                              YH
Case 0:19-cr-60188-RS Document 24 Entered on FLSD Docket 06/28/2019 Page 1 of 8


                                                                                       Jun 27, 2019
                            UN ITED STA TES D ISTR IC T C O U R T
                            SO U TH ER N D ISTRIC T O F FLO R IDA

                          C A SE N O .   19-60188-CR-SMITH/VALLE
                                       18U.S.C.j1349
                                       18U.S.C.j1343
                                       18U.S.C.j981(a)(1)(C)
 UN ITED STA TE S O F AM ER IC A

 V S.

 SH IR A AZ SO O K R ALLI,

              D efendant.
                                       /

                                           IN D ICTM E NT

        The Grand Jury charges that:

                                 G EN ER AL A LLEG AT IO N S

        Atalltim es relevantto this Indictm ent:

               Com pany A w as a Florida corporation based in Broward County, Florida.

 Com pany A w as in the business of,am ong otherthings,selling and servicing Porsche vehicles.

               Com pany B,an affiliate ofCom pany A w asa Floridacorporation based in Broward

 County,Florida.Com pany B w as in the business of,am ong otherthings,providing after-m arket

 partsand enhancem entsto Porsche vehicles.

               D efendantSH IR AA Z SO O K R ALLI w as a residentofBrow ard County,Florida.

 From approxim ately Septem ber 2009 to approxim ately Septem ber 2018, Com pany A and

 Com pany B em ployed SO O K R ALLI in variouscapacitiesincluding in the sale and m arketing of

 Porsche vehiclesto prospective custom ers.
Case 0:19-cr-60188-RS Document 24 Entered on FLSD Docket 06/28/2019 Page 2 of 8



                                          C O U NT 1
                         Conspiracy to C om m itM ailand W ire Fraud
                                        (18U.S.C.j1349)
               The GeneralA llegations section ofthis Indictm ent is re-alleged and incorporated

 by reference asthough fully setforth herein.

        2.     From in or around M arch 2017,through in oraround Septem ber2018,in Brow ard

 County,in the Southern DistrictofFlorida,and elsew here,the defendant,

                                   SH IR AA Z SO O K R A LLI,

 did willfully,thatis,with the intentto furtherthe objects ofthe conspiracy,and knowingly
 com bine,conspire,confederate,and agree w ith others know n and unknown to the Grand Jtlry,

 nnm ely:

        (a)    toknowingly,andwiththeintenttodefraud,devise,andintendto deviseascheme
 and artifice to defraud and to obtain m oney and property by m eans of m aterially false and

 fraudulentpretenses,representations,and prom ises,know ing that the pretenses,representations,

 and prom isesw ere false and fraudulentw hen m ade,and forthepurpose ofexecuting such schem e

 and artitice to defraud,did know ingly cause to be delivered certain m ail m atter by the U nited

 StatesPostalService and by private and com m ercialinterstate carrier,according to the directions

thereon,in violation ofTitle 18,United States Code,Section 1341,
                                                               .and

        (b)    toknowingly,andwiththeintenttodefraud,devise,andintendtodeviseascheme
 and artifice to defraud and to obtain m oney and property by m eans of m aterially false and

 fraudulentpretenses,representations,and prom ises,know ing thatthe pretenses,representations,

and prom isesw ere false and fraudulentwhen m ade,and forthe purpose ofexecuting such schem e

 and artifice to defraud,did know ingly transm it and cause to be transm itted,by m eans of w ire

 com m tm ication,in interstate and foreign com m erce,certain writings,signs,signals,pictures,and
Case 0:19-cr-60188-RS Document 24 Entered on FLSD Docket 06/28/2019 Page 3 of 8



 sounds,in violation ofTitle 18,United States Code,Section 1343.

                              PU R PO SE O F TH E C O N SPIR ACY

               lt w as a purpose of the conspiracy for the defendant and his co-conspirators to

 unlaw fully enrich them selvesby causing individualsand corporations to pay advance depositsfor

 Porsche vehicles based on m aterially false and fraudulent representations, and then

 m isappropriating those fundsforthe defendant'sand his co-conspirators'personaluse.

                       M A N NE R A N D M EA N S O F TH E CO N SPIM CY

        The m anner and m eans by w hich the defendant and his co-conspirators sought to

 accomplishtheobjectsandpurposeoftheconspiracyincluded,amongothers,thefollowing:
        4.     Starting in or around M arch 2017,SH IR AA Z SO O K R ALLI,underthe guise of

 his em ploym ent w ith Com pany A and Com pany B, entered into false and fraudulent sales

 agreem ents w ith custom ers located throughout the U nited States for the tm authorized sale of

 Porsche autom obiles. To purportedly consum m ate these sales, SO O K R AL LI required and

 accepted cash deposits,w ire transfers,and balzk checks from the custom ers that SO O K R ALLI

 laterdeposited into a bartk accounthe controlled in the nam e ofCham pion A utosport. A tno tim e

 did any legitim ate representative of Com pany A or Com pany B authorize SO O K R ALLI to

 conductthese transactions.

               SH IR AA Z SO O K R AL LItypically provided the custom ers w ith signed false and

 fraudulentpurchase orders on officialCom pany A fonns,sham vehicle build sheets show ing the

 specifications ofthe custom ers'vehicle,as w ellas otherfalse and fraudulentdocum ents,such as

 signed correspondence on Com pany A letterhead m em orializing custom ers'vehicle purchases.

        6.     SH IR AA Z SO O K R AL LI often com m unicated w ith custom ers using em ailand

 other w ire com m unications. Som e custom ers sent SO O K R A LLI paym ents using the United
Case 0:19-cr-60188-RS Document 24 Entered on FLSD Docket 06/28/2019 Page 4 of 8



 Statesm ailsand interstate bank w ire transfers.

                SH IR AA Z SO O K R ALLI m ade num erous m aterially false and fraudulent

 statem entsto custom ers,both orally and in w riting.

                Between M ay 2017 and July 2018, custom ers w ired or otherwise transfen'ed

 approximately $3,000,000 to SHIRAAZ SO OK RALLI,which he used for his and his co-
 conspirators'personaluse and benefit.

        A 11in violation ofTitle 18,U nited States Code,Section 1349.

                                           C O UN T S 2-4
                                            W ire Fraud
                                        (18U.S.C.j1343)
                The G eneralA llegations section of this lndictm entis re-alleged and incorporated

 by reference asthough fully setforth herein.

        2.      From in oraround M arch 2017,through in or around Septem ber2018,in Brow ard

 County,in the Southern D istrictofFlorida,and elsew here,the defendant,

                                    SH IR AA Z SO O K R ALL I,

 did knowingly,and with the intentto defraud,devise and intend to devise a schem e and artifice to

 defraud and to obtain m oney and property by m eans ofm aterially false and fraudulentpretenses,

 representations,and prom ises, know ing that the pretenses,representations, and prom ises w ere

 false and fraudulent w hen m ade,and for the purpose of executing such schem e and artifice to

 defraud,did knowingly transm itand cause to be transm itted,by m eans ofw ire com m unication,in

 interstate and foreign com m erce,certain w ritings,signs,signals,pictlzres and sounds,in violation

 ofTitle 18,United StatesCode,Section 1343.
Case 0:19-cr-60188-RS Document 24 Entered on FLSD Docket 06/28/2019 Page 5 of 8



                        PU RPO SE O F TH E SC H EM E AN D A RTIFIC E

                Itw as a purpose ofthe schem e and artitice for the defendantand his accom plices

 to unlaw fully enrich them selvesby causing individuals and corporations to pay advance deposits

 for Porsche vehicles based on m aterially false and fraudulent representations, and then

 m isappropriating those fundsforthe defendant's and his accom plices'personaluse.

                                T H E SC H EM E AN D AR TIFICE

        4.      Paragraphs4 through 8 ofthe M alm er and M eans section ofCount 1are re-alleged

 and incom orated by reference as a description ofthe schem e and artifice.

                                      U SE O F TH E W IR ES

                On oraboutthe datesenum erated asto each eountbelow,the defendant,forthe

 purpose ofexecuting and in furtherance ofthe schem e and artifice to defraud and to obtain m oney

 and property by m eans of m aterially and false and fraudulent pretenses, representations, and

 prom ises,know ing the pretenses,representations,and prom ises w ere false and fraudulentw hen

 m ade,did know ingly transm itand cause to betransm itted by w ire com m unication in interstate and

 foreign com m erce, certain w ritings, signs, signals,pictures, and sounds, as m ore particularly

 described below :

   COUNT           APPROXIM ATE                          DESCRIPTION OF W IRE
                  DATE OF W IRING                          COM M UM CATION

       2             M ay 15,2017           Customer M .K. wired $125,000 from his UBS
                                            FinancialServices lnc.barlk accountin M ichigan to a
                                            Cham pion Autosport Bank of A m erica account in
                                            Brow ard County,Florida
       3              July28,2017           CustomerC.C.wired $130,000 from his Chase Bank
                                            accountin California to a Cham pion A utosportBank of
                                            A m erica accountin Brow ard County,Florida
       4           Septem ber15,2017        CustomerR.A.wired $15,000 from aJP M organ Chase
                                           /Bank N A balzk account in N ew York to a Cham pion
                                            A utosport Bank of A m erica account in Brow ard
                                            County,Florida
Case 0:19-cr-60188-RS Document 24 Entered on FLSD Docket 06/28/2019 Page 6 of 8




             In violation ofTitle 18,U nited States Code,Sections 1343 and 2.

                                         FO R FEITU R E
                                   (18U.S.C.j981(a)(1)(C))
                The allegationsofthislndictm entare by thisreference fully incorporated herein for

 the purpose ofalleging forfeiture to the U nited States of certain property in which the defendant

 hasan interest.

        2.      Upon conviction of any of the offenses alleged in Counts 1 through 4 of this

 Indictm ent, the defendant, SH IR AA Z SO O K R ALLI, shall forfeit to the U nited States any

 property, real or personal, w hich constitutes or is derived from proceeds traceable to such

 violations.

        Allpursuantto Title 18,United States Code,Section 981(a)(1)(C),made applicable
 through Title28,United StatesCode,Section 2461(c),and theproceduressetforth atTitle21,
 United States Code,Section 853.

                                                     A TRU E B ILL


                                                     FOR EP


   t                      -);-
 A RIAN A FA JAR DO O RSH AN
 UN ITED STATES ATTO RN EY



  O G ER C
 A SSISTA          ITED STA TES ATTO RN EY
  Case 0:19-cr-60188-RS Document 24 Entered on FLSD Docket 06/28/2019 Page 7 of 8
                                            UNITED STATES DISTRICT CO URT
                                           SO UTH ERN DISTRICT O F FLORIDA

UNITED STATES O F AM ERICA                              CASE NO .

                                                        C ERTIFICATE O F TRIAL ATTO RNEY.
SHIRAAZ SO OKRALLI,
                                                        Superseding Caselnform ation:
                            Defendant.         /

CourtDivijion:(selectone)                              New defendantts)           Yes
       M lami          K ey W est                      N um berofnew defendants
 z     FTL             W PB              FTP           Totalnum berofcounts

                Ihavecarefully considered theallegations ofthe indictment,the numberofdefendants, thenumberof
                probable witnessesandthe legalcomplexitiesofthelndictment/lnformation attachedhereto.
       2.       lam aware thatthe information supplied on this statementwillbe relied upon by the Judges ofthis
                Courtin setting theircalendars and scheduling criminaltrials underthe mandate ofthe Speedy Trial
                Act,Title28 U.S.C.Section 3161.
                lnterpreter:      (YesorNo)
                Listlanguageand/ordialect
                Thiscase willtake 6 daysforthe partiesto try.
       5.       Pleasecheck appropriatecategory and typeofoffense listedbelow:


       l        0 to 5 days                                   Petty
       11       6 to 10 days                   V              M inor
       lll      1l to 20 days                                 M isdem .
       IV       21 to 60 days                                 Felony
       V        61 daysand over
       6.       Hasthiscasepreviouslybeen filedinthisDistrictCourt?          (YesorNo)     No
        lfyes:Judge                                    caseNo.
        (Attachcopyofdispositiveorder)
        Hasacomplaintbeenfiledinthismatter?            (YesorNo)      YCS
        Ifyes:M agistrateCaseNo.                        19-M J-6076-HUNT
        Related miscellaneousnumbers:
        Defendantts)infederalcustodyasof
        Defendantts)instatecustodyasof
        Rule 20 from theDistrictof
         Isthisapotentialdeathpenaltycase?(YesorNo)
                Doesthiscaseoriginatefrom amatterpending intheCentralRegion ofthe U.S.Attorrley'sOffice
                priortoAugust9,2013(M ag.JudgeAlicia0.Valle)?                 Yes          No /
        8.      Doesthiscase originatefrom am atterpending intheNorthern Region U.S.Attorney'sOffice
                priortoAugust8,2014 (M ag.JudgeShaniekM aynard)?              Yes          No z



                                                              ROGER CRU
                                                              ASSISTANT     ITED STATES ATTORNEY
                                                              FloridaBarNo.:157971
 ApenaltySheetts)attached                                                                           REV8/13/2018
Case 0:19-cr-60188-RS Document 24 Entered on FLSD Docket 06/28/2019 Page 8 of 8



                           UN ITED STATE S D ISTR ICT CO UR T
                           SO U TH ER N D ISTRIC T O F FLO R IDA

                                      PEN A LTY SH EET

 D efendant's N am e:SH IR AA Z SO O K R ALLI

 Case N o:

 Count# 1:

 Conspiracvto Comm itM ailand W ireFraud

 Title 18.United StatesCodesSection 1349

 *M ax.Penalty:       Twenty(20)Years'lmprisonment
 Counts# 2-4:

 W ire Fraud

 Title 18,U nited States CodesSection 1343

 *M ax.Penalty:       Twenty(20)Yearj'ImprijonmentastoEachCount
                            .




*R efersonly to possible term of incarceration,doesnotinclude possible fines,restitution,
specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
